                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


PHILLIP GENE BATES                                                                    PLAINTIFF

 V.                                    CIVIL NO. 6:19-cv-6009-RTD

SERGEANT LEVI JAMERSON (Garland
County Sheriff’s Office)                                                           DEFENDANT


                                            ORDER

       The Court has received a report and recommendation (ECF No. 12) from United States

Magistrate Judge Barry A. Bryant. Plaintiff filed suit for compensatory and punitive damages

against Defendant Jamerson (in his personal and official capacities) claiming his constitutional

right to be free from excessive force was violated while in custody at the Garland County Jail.

Plaintiff alleges three occasions between September 1, 2016 and October 19, 2016, when he was

assaulted by Defendant Jamerson and others.          (Compl. 4-6, Jan. 23, 2019, ECF No. 1.)

Specifically, Plaintiff claims he was “attacked with brutal force” and “slam[m]ed to the floor and

handcuffed then beaten” by Defendant and other unnamed officers. (Compl. 4.) Plaintiff claims

he has been mentally affected by Defendant’s acts but does not allege a physical injury from the

incident.

       Upon review, the Magistrate recommended that Plaintiff’s official capacity claims against

Garland County be dismissed without prejudice because Plaintiff has failed to identify any

custom or policy of Garland County which violated his constitutional rights. (Report &

Recommendation, April 11, 2019, ECF No. 12.) With regard to the claim for compensatory

damages against Defendant in his personal capacity, the Magistrate cites Royal v. Kautzky, 375

F.3d 720, 723 (8th Cir. 2004) and recommends dismissing the claim because Plaintiff may not

                                                 1
seek compensation solely for mental or emotional harm when he does not allege any physical

injury. Plaintiff filed timely Objections (ECF No. 13) to the report and recommendation, and

the matter is ripe for consideration.

       The Court has conducted a de novo review of those portions of the report and

recommendation to which Plaintiff has objected. 28 U.S.C. 636(b)(1). Plaintiff’s objections offer

neither law nor fact requiring departure from the Magistrate’s findings.        The report and

recommendation is proper, contains no clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Plaintiff’s official capacity claim(s) and his personal

capacity claim(s) for compensatory damages are DISMISSED WITHOUT PREJUDICE; and

       IT IS FURTHER ORDERED that Plaintiff’s personal capacity claim(s) for nominal and

punitive damages for the alleged assault(s) by Defendant shall remain with the Court for

consideration.

         SO ORDERED this 10th day of May 2019.

                                                           /s/Robert T. Dawson
                                                           ROBERT T. DAWSON
                                                           SENIOR U.S. DISTRICT JUDGE




                                               2
